Retention, Severance, and Release Agreement
1







Exhibit 10.2
RETENTION, SEVERANCE, AND RELEASE AGREEMENT


This Retention, Severance, and Release Agreement ("Agreement") is made and
entered into by and among CVR Energy, Inc. (referred to as "Company", "we" or
"us") and John R. Walter ("you" or "your").


WHEREAS, Company has made the decision to relocate its corporate office in
Kansas City, Kansas and as a result is eliminating positions related to the
corporate functions of that office and relocating certain other positions which
is resulting in the termination of your employment.    


WHEREAS, the Company desires to retain you as an employee (and/or otherwise
compensate you) through the Completion Date stated below, to assist with
transition and other matters arising out of the reorganization; and


WHEREAS, the Company desires to provide you with severance pay and other
benefits to which you are not otherwise entitled to receive.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement, the parties agree to the terms set forth below.


1.
Payment of Salary through the Completion Date and Separation of Employment. Your
employment with the Company will end effective July 31, 2018 ("the Completion
Date"). You agree to use your good faith efforts to diligently assist the
Company as needed or as requested, including necessary travel, through the
Completion Date in the completion of assigned duties, the transfer of your
knowledge and the orderly transition of your responsibilities, and such other
duties as may be requested by the Company through such date. We will continue to
pay you at your current regular base salary through the Completion Date (unless
you depart earlier due to your own volition). Should the Company elect to
relieve you of all further work responsibilities prior to the Completion Date,
we nevertheless will pay you through the Completion Date at your current,
regular base salary, provided these additional requirements are met:



a.
You will be permitted reasonable time off from work utilizing unused accrued
paid time off (PTO) through the Completion Date as needed and requested in
advance to explore other employment opportunities so long as they do not
conflict with your responsibilities and duties with the Company.



b.
If you fail to materially perform duties as assigned, engage in material acts of
misconduct, and/or materially violate Company policies at any time prior to the
Completion Date, the Company reserves the right to revoke and rescind the
severance, retention and related payments set for the below.







JRW        
Employee Initials



--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
2







c.
On or immediately after the Completion Date (or such earlier separation date
elected by the Company), you agree to execute a Supplemental Release Agreement
in the form attached hereto as Attachment A.



2.
Accrued Paid Time Off. The Company will pay you for any unused accrued PTO that
you have remaining as of the Completion Date, less appropriate payroll
deductions.



3.
Severance. If you remain employed with us through the Completion Date (and do
not depart earlier due to your own volition), the Company will pay you the gross
amount of $87,692.00, less appropriate payroll deductions as severance pay in
accordance with the CVR Severance Pay Plans (effective August 1, 2016),
representing two weeks' base pay plus one week for each completed year of
service, up to 26 weeks total severance payment, payable in a lump sum on the
first regularly scheduled payroll cycle of the Company after you execute and
return Attachment A—Supplemental Release Agreement if you remain employed with
us through the Completion Date.



4.
Payment in Lieu of 2018 Bonus. If you remain employed with us through the
Completion Date (and do not depart earlier due to your own volition), the
Company will pay you the gross amount of $243,833.00, less appropriate payroll
deductions, payable in a lump sum on the first regularly scheduled payroll cycle
of the Company after you execute and return Attachment A—Supplemental Release
Agreement. This amount represents payment in lieu of any potential 2018 bonus
under any applicable Company plan, pro-rated for the number of months you were
employed by the Company up to the Completion Date.



5.
Retention Bonus. If you remain employed with us through the Completion Date (and
do not depart earlier due to your own volition), the Company will pay you the
gross amount of $58,462.00, less appropriate payroll deductions, which
represents two additional weeks of base pay per month until the Completion Date,
payable in a lump sum on the first regularly scheduled payroll cycle of the
Company after you execute and return Attachment A —Supplemental Release
Agreement.



6.
Long Term Incentive Award.  The Company will pay you for all “Incentive Units”
that are scheduled to vest in 2018 under your Incentive Unit Agreements (each an
“Award Agreement”). For each Incentive Unit that is scheduled to vest in 2018,
you will receive (a) an amount that is equal to the average closing price of the
common units (the “Units”) of CVR Refining, LP (the “Partnership”) per Unit for
the 10 business days preceding the separation date (should the Company elect to
relieve you for all further responsibilities prior to the Completion Date) or
Completion Date, whichever is the earlier, plus (b) the amount per Unit,
scheduled to vest in 2018, of all distributions declared and paid by the
Partnership from the applicable “Grant Date” of the applicable Award Agreement
to and including the Completion Date (or such earlier separation date, if
applicable), less, in each case, applicable “Withholding Taxes” as defined in
each Award Agreement.   All other Incentive Units shall be deemed forfeited and
you will have no rights with respect with respect thereto.







JRW
Employee Initials

--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
3







7.
Company Election of Earlier Separation Date. Should the Company elect to relieve
you of all further work responsibilities prior to the Completion Date, under
Sections 3, 4, and 5, Company nevertheless will pay you a recalculated amount of
each payment based on your separation date less appropriate payroll deductions,
payable in a lump sum on the first regularly scheduled payroll cycle of the
Company after you execute and return Attachment A—Supplemental Release
Agreement.



8.
Benefits. The Company will continue to pay its portion of the monthly cost of
group health coverage for you (and your existing covered dependents) under the
Company sponsored group health plan through the separation date or Completion
Date, whichever is the earlier. Thereafter, you (and your existing covered
dependents, if any) may elect COBRA continuation coverage pursuant to the
federal COBRA law, or seek coverage through the federal Health Insurance
Marketplace (Exchange), pursuant to applicable law. All other benefits,
including life and disability insurance, made available by the Company shall
cease as of the Completion Date, unless you timely arrange for any conversion
coverage as may be permitted by the plans.



9.
Unemployment Benefits. The Company agrees not to contest (or appeal) any claim
for unemployment benefits that you may file with the appropriate state
unemployment office after the Completion Date.



10.
401(k) Plan. As required by law, you will no longer be eligible to participate
as an active employee in the Company's 401(k) Plan (the "401(k) Plan") after the
Completion Date (or such earlier separation date, if applicable), however, you
may (to the extent permitted by the terms of the 401(k) Plan) continue to retain
an account in such plan until you desire to receive a distribution of your
401(k) Plan account balance. In accordance with federal law, you will not be
permitted to make any salary deferral contributions from the payment set forth
in paragraph 3, 4, 5 and 6 of this Agreement. However, you will remain vested in
any benefits you may have under the 401(k) Plan, pursuant to the terms thereof.



11.
Totality of Payments and Benefits. The parties agree that the sums set forth in
paragraphs 1, 2, 3, 4, 5, and 6 of this Agreement represent all the sums to be
paid by the Company to you, or on your behalf, and include any other payments
(including any unused or accrued vacation pay, sick pay, PTO, and any other
compensation, bonuses, severance or benefits) that you may otherwise had been
eligible to receive had you not accepted this Agreement.



12.
Release. You release and forever discharge the Company (including CVR Energy,
Inc.; Coffeyville Resources, LLC; Coffeyville Resources Refining & Marketing,
LLC; Coffeyville Resources Crude Transportation, LLC; Coffeyville Resources
Terminal, LLC; Coffeyville Resources Pipeline, LLC; CVR GP, LLC; CVR Partners,
LP; Coffeyville Resources Nitrogen Fertilizers, LLC; Wynnewood Energy Company,
LLC; Wynnewood Refining Company, LLC; CVR Refining Holdings, LLC; CVR Refining,
LLC; CVR Refining, LP; CVR Refining GP, LLC; CVR Nitrogen, LP; CVR Nitrogen GP,
LLC; CVR Nitrogen Holdings, LLC and East Dubuque Nitrogen Fertilizers, LLC; and
our respective predecessors, successors, assigns, officers, directors, owners,
fiduciaries, shareholders, employees, agents,



JRW
Employee Initials

--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
4







attorneys, representatives, insurers, direct and indirect subsidiaries, parents,
divisions, affiliates and related companies, collectively referred to as
"Released Parties" or "Affiliates") from any and all claims, damages, lawsuits,
injuries, liabilities and causes of action or demands, known or unknown, that
you have or might have in the future, including but not limited to those rights
and claims which arise out of your employment with us and the separation of your
employment. You agree that the Company and any Released Parties have no further
employment obligation to you after the Completion Date (or such earlier
separation date, if applicable), either in an individual capacity or as an
independent contractor, and you agree not to apply or seek employment with the
Company or any Released Parties in any such capacity.


13.
Release Includes All Claims. You acknowledge and agree that you are releasing us
(and all Released Parties) from all rights and claims that may be asserted under
any applicable local, state, federal, statutory or common law relating to
discrimination in employment including, without limitation, discrimination
relating to race, color, sex, gender, religion, national origin, ancestry,
handicap, disability, genetics or genetic information, veterans status, equal
pay, marital status, pregnancy, age, retaliation or whistle-blowing and
including claims under Title VII of the 1964 Civil Rights Act, the Civil Rights
Act of 1991, Fair Labor Standards Act, Equal Pay Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act as amended, 42 U.S.C.
sections 1981, 1983 and 1985, Executive Order 11246, the Rehabilitation Act, the
Employee Retirement Income Security Act, Worker's Compensation laws, the
Consolidated Omnibus Budget Reconciliation Act (COBRA), the Family and Medical
Leave Act, the National Labor Relations Act, all applicable Texas, Kansas,
Illinois and Oklahoma state laws, libel, slander, defamation, invasion of
privacy, outrageous conduct, intentional or negligent infliction of emotional
distress, respondeat superior, negligent hiring or retention, and all other laws
and ordinances which are meant to protect workers in their employment
relationships and under which you may have rights and claims.



Nothing in this Agreement, however, shall be construed to prohibit you from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you are agreeing to waive your right to recover monetary damages or
receive any individual relief in any charge, complaint, or lawsuit filed by you
or by anyone else on your behalf, including in connection with any EEOC or
comparable state or local agency charge, investigation or proceeding.


14.
Non-Admission. This Agreement does not constitute an admission by any party that
it has committed any wrongdoing.



15.
Return of Property. You agree to promptly supply to the Company on the
Completion Date, or such other date requested by the Company, all computer
passwords, property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by, or otherwise submitted to you during your
employment with the Company, and any copies thereof in your possession (or
capable of being reduced to your possession).



JRW
Employee Initials

--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
5









16.
Unauthorized Disclosure. You agree and understand that in your position with the
Company and its Affiliates, you have been exposed to and have received
information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, employee personnel and financial
information, technical information, intellectual property, business and
marketing plans, strategies, customer information, software, other information
concerning the products, promotions, development, financing, expansion plans,
business policies and practices of the Company and its Affiliates and other
forms of information considered by the Company and its Affiliates to be
confidential and in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
"Confidential Information"); provided, however, that the Confidential
Information shall not include information which (i) is or becomes generally
available to the public not in violation of this Agreement or any written policy
of the Company; or (ii) was in your possession or knowledge on a
non-confidential basis prior to such disclosure. You agree that you will not
disclose such Confidential Information, either directly or indirectly, to any
individual, corporation, partnership, limited liability company, association,
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof, without the prior written
consent of the Company; and, you shall not use or attempt to use any such
information in any manner unless required by law to disclose such information,
in which case you shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible. Your
confidentiality covenant has no temporal, geographical or territorial
restriction. Nothing in this Agreement prohibits you from reporting any possible
violations of federal law or regulation to any government agency or entity,
including, but not limited to, the Department of Justice and the Securities and
Exchange Commission, or making any other disclosures that are protected under
the whistleblower provisions of federal law or regulation. You are not required
to notify the Company that you will make or have made such reports or
disclosures.



17.
Non-Disparagement. You agree not to make any disparaging comment in any format,
whether written, electronic, or oral, to any customer, employee, the press, or
any other individual or non-government entity regarding the Company (including
its directors, officers and employees) that relates to the Company's business or
related activities or the relationship between the parties.



18.
Cooperation. In exchange for the severance and other payments set forth in this
Agreement, you agree to fully cooperate in any transition issues relating to
your work that may arise following your separation from the Company. Such
cooperation includes, but is not limited to, providing reasonable assistance and
explanations to the Company of the status of pending issues and/or projects and
providing responses in a reasonably timely manner to other requests for
assistance. You further agree to cooperate with the Company in the event it is
involved in litigation, a claim, or other administrative proceedings where you
may be a witness or are otherwise necessary for the defense of the action. Such
cooperation includes, but is not limited to, providing information and
documentation as requested, and responding



JRW
Employee Initials

--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
6







to reasonable requests from and working with the Company and/or its attorneys in
the defense of the litigation, claim, or other administrative proceeding.


19.
Confidentiality of this Agreement. You agree to keep the terms and provisions of
this Agreement in complete and absolute confidence, and agree not to reveal them
without written permission from the Company to any person, or any other entity,
other than to your immediate family and to your accountant, tax consultants and
attorneys (who shall all also agree to keep such confidences), and taxing or
government authorities.



20.
45-Days to Consider and 7-Day Revocation Period. You have been given a period of
at least 45 days in which to consider this Agreement. You agree that any changes
made to this Agreement (whether material or not) must be made in writing, be
signed and dated by both parties, and that any such changes do not restart the
running of the 45-day period. You have the right to revoke this Agreement by
giving written notice to Alicia Skalnik, Vice President Human Resources, CVR
Energy, Inc., 2277 Plaza Drive, Suite 500, Sugar Land, Texas 77479, during the
7-day period after you sign them. This Agreement will not become effective or
enforceable until the 7-day revocation period has expired.



This Agreement shall expire and shall be deemed revoked by Company if the
Agreement is not accepted by you, without revocation, within sixty (60) days
after presentation of this Agreement to you by the Company.


21.
Complete Agreement. This Agreement constitutes the full, complete and entire
agreement between the parties. There are no representations, promises, or
agreements, whether express or implied, that are not set forth in this
Agreement.



22.
Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Kansas to the extent not preempted by federal law. If any
provision of the Release is deemed to be void or unenforceable, both parties
agree that the remaining provisions shall be enforceable.



23.
Eligibility. All employees who report up through the Chief Financial Officer of
CVR Energy, Inc. and all employees who are located in the Kansas City Office,
excluding employees in the Fertilizer Logistics department who report up to
James Witthaus, Fertilizer Marketing department who report up to Matthias Green,
and the Environmental, Health & Safety department are the decisional unit from
which we choose the employees who would be offered consideration for signing a
release of all claims and those who would not. All of the eligible employees
have been offered the same terms and conditions found in this Agreement, subject
to pay variations resulting from years of service, compensation, eligibility for
2018 bonus payments and Completion Date. The job title, department, pay grade,
location, and age of all eligible individuals, including who was offered the
agreement and those who were not offered an agreement, are set forth in
Attachment B. As indicated on Attachment B, certain employees are being offered
the ability to relocate or a retention bonus to delay their Completion Date to
assist with transition of responsibilities. Attachment B is subject to



JRW
Employee Initials

--------------------------------------------------------------------------------

Retention, Severance, and Release Agreement
7







change and may be affected by future employment decisions including future
reorganization decisions affecting the decisional unit.


24.
Read, Understood and Voluntarily Signed. The law requires that we advise you to
consult with an attorney prior to signing this Agreement. You acknowledge that
you have read this Agreement and understand it, and that you have signed it
voluntarily.







/s/ John R. Walter                         May 2, 2018        
John R. Walter
Dated





/s/ Alicia Skalnik                        05/02/2018        
CVR Energy, Inc.
Dated





JRW
Employee Initials